                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


JAMES BOSTIC,

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 2:18-cv-01253

WESTERN REGIONAL JAIL,

                              Defendant.



                                             ORDER


       Pending before the Court is Plaintiff James Bostic’s (“Plaintiff”) Complaint. (ECF No.

2.) By standing order entered on January 4, 2016, and filed in this case on August 27, 2019, (ECF

No. 3), this action was referred to United States Magistrate Judge Dwane L. Tinsley for submission

of proposed findings and a recommendation for disposition (“PF&R”). Magistrate Judge Tinsley

entered his PF&R on November 4, 2019, recommending this Court find that Plaintiff has failed to

prosecute this action and dismiss this case “for failure to prosecute, pursuant to Rule 41(b) of the

Federal Rules of Civil Procedure.” (ECF No. 5 at 2.)

       This Court is not required to review, de novo or under any other standard, factual or legal

conclusions contained within the PF&R to which no objections were addressed. Thomas v. Arn,

474 U.S. 140, 150 (1985). Failure to file timely objections constitutes a waiver of de novo review

and Plaintiff’s right to appeal this Court’s order. 28 U.S.C. § 636(b)(1); see also Snyder v.

Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91, 94 (4th

                                                 1
Cir. 1984). In addition, this Court need not conduct a de novo review when a party “makes general

and conclusory objections that do not direct the Court to a specific error in the magistrate’s

proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

       Objections to the PF&R in this case were due on November 21, 2019. To date, Plaintiff

has failed to submit any objection, thus constituting a waiver of de novo review and Plaintiff’s

right to appeal this Court’s order. Accordingly, the Court ADOPTS the PF&R, (ECF No. 5), and

DISMISSES this matter WITH PREJUDICE. The Clerk is DIRECTED to REMOVE this

case from the active docket of this Court.

       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                             ENTER:        December 3, 2019




                                               2
